Citation Nr: 0014835	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for respiratory 
disease, to include shortness of breath, bronchitis, and 
chronic obstructive pulmonary disease, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for retropatellar pain 
syndrome.

3.  Entitlement to service connection for residuals of a head 
injury, to include loss of intellectual function.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for fatigue claimed as 
due to undiagnosed illness.

7.  Entitlement to service connection for memory loss claimed 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had a period of active, honorable service from 
May 31, 1989, to May 30, 1993.  He also had a second period 
of service from May 31, 1993, to January 4, 1997, which was 
determined by a VA administrative decision in August 1997 to 
be a bar to VA benefits as his discharge from that period of 
service was by reason of the sentence of a general court-
martial.  See 38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. 
§ 3.12(c) (1999).

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Wichita, Kansas, 
Regional Office (RO), of the Department of Veterans Affairs 
(VA).  In April 1998, the veteran filed a notice of 
disagreement and a statement of the case was issued.  In June 
1998, the veteran filed a substantive appeal.

The Board notes that the RO denied entitlement to service 
connection for loss of concentration, claimed as due to 
undiagnosed illness, and the veteran initiated an appeal on 
that issue in his notice of disagreement.  However, a review 
of the veteran's June 1998 substantive appeal with attached 
memorandum of his representative shows that he did not 
complete an appeal as to this issue.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202 (1999).  
Consequently, the issue of entitlement to service connection 
for loss of concentration, claimed as due to undiagnosed 
illness, is not in appellate status.  


FINDINGS OF FACT

1.  There is no medical diagnosis of disability manifested by 
respiratory symptoms which is related to a period of active, 
honorable military service, nor is there any objective 
evidence perceptible to an examining physician, or other non-
medical indicators that are capable of independent 
verification, which show that the veteran currently suffers 
from disability manifested by respiratory symptoms which 
cannot be attributed to a known clinical diagnosis.

2.  There is no medical evidence of a nexus between current 
retropatellar pain syndrome and the veteran's period of 
active, honorable service.

3.  There is no medical evidence of a nexus between headaches 
or any residuals of a head injury and the veteran's period of 
active, honorable service.

4.  The veteran engaged in combat with the enemy in the 
Persian Gulf War.

5.  The veteran suffers from PTSD related to combat 
stressors.

6.  Fatigue and memory loss have been medically attributed to 
the diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for respiratory disability, to include as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for retropatellar pain syndrome is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for residuals of a head injury is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 

4.  The veteran's claim of entitlement to service-connection 
for headaches is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

5.  PTSD was incurred in the veteran's active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

6.  The veteran's claims of entitlement to service connection 
for fatigue and for memory loss as due to undiagnosed illness 
are not well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 
1991); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the veteran's case, his service medical records from his 
period of active honorable service are not associated with 
the other evidence in his claims file.  His records contain 
an entry dated May 24, 1993, that his service medical records 
"were lost during his overseas tour in the Republic of 
Korea."  The claims file does contain evidence of the 
veteran's medical treatment at the Munson Army Health Center, 
Fort Leavenworth, Kansas, during his second period of 
service.  

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At this point, the Board recognizes that the veteran has 
active military service in the Southwest theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117 
provides for service connection in cases where a veteran 
suffers from chronic disability resulting from an undiagnosed 
illness which became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or that became 
manifest to a degree of 10 percent or more between the end of 
such service and December 31, 2001.   

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include fatigue, headache, respiratory signs or 
symptoms, and neuropsychological signs or symptoms.  38 
C.F.R. § 3.317(b). "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness requires the submission of evidence of:  
(1) Active military, naval, or air service in the Southwest 
Asia Theater of Operations during the Persian Gulf war; (2) 
the manifestation of one or more signs or symptoms of 
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).

I.  Respiratory Disease

At the Army hospital in March 1995, the veteran complained of 
bronchitic-type symptoms, with production of clear sputum.  
In April 1995, pulmonary function tests were interpreted as 
showing a restrictive and obstructive pattern, possibly 
associated with tobacco abuse.  An April 1995 medical record 
refers to tobacco abuse, chronic bronchitis and chronic 
obstructive pulmonary disease secondary to tobacco abuse. 

A chest X-ray at the Army facility in January 1997 showed no 
acute disease process.

At a VA respiratory disease examination in February 1998, the 
veteran's lungs were clear to auscultation.  A chest X-ray 
was within normal limits; no acute pneumonic process was 
seen.  Pulmonary function studies were normal.  The diagnosis 
was no objective evidence of respiratory disease.  

The veteran's claim for service connection for respiratory 
disease, to include shortness of breath, bronchitis, and 
chronic obstructive pulmonary disease, is not well-grounded.  
There is no medical diagnosis of current chronic respiratory 
disability as shown by the findings at the VA examination in 
February 1998.  Moreover, it would appear that the veteran's 
respiratory complaints during his second period of service 
were (at least at that time) attributed to tobacco abuse, 
chronic bronchitis and chronic obstructive pulmonary disease 
secondary to tobacco abuse.  However, the chronicity of such 
disorders is called into question by the lack of a current 
medical diagnosis and normal x-ray and pulmonary function 
test findings.  The Board therefore declines to find that 
respiratory disability claim well-grounded under any theory 
of service connection.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(a).  Moreover, even if the Board were to view this claim 
as well-grounded, the lack of a current medical diagnosis of 
disability would preclude service connection under the direct 
inception theory and the fact that current signs and symptoms 
claimed by the veteran have not been independently verified 
would preclude service connection under an undiagnosed 
illness theory. 

II.  Retropatellar Pain Syndrome

On his application for compensation or pension, received in 
May 1997, the veteran alleged that retropatellar pain 
syndrome (RPPS) began in October 1991, during his period of 
honorable service.  However there is no medical evidence of a 
nexus between current knee disability and that period of 
service. 

The veteran's honorable period of service ended in May 1993.  
However, there is no medical evidence showing any knee 
complaints or findings until March 1995 when, the veteran 
complained of bilateral knee pain.  He stated that he had had 
an episode of left knee swelling years ago.  In April 1995, 
X-rays of the knees were normal, and diagnoses included RPPS.

The Board finds that the veteran's claim for service 
connection for RPPS is not well grounded, because there is no 
medical evidence of a nexus between such a current disorder 
and any injury during his period of honorable service.  
38 U.S.C.A. § 5107(a).  The claim is also not well grounded 
under 38 C.F.R. § 3.303(b) and Savage, because a chronic knee 
disorder in such honorable service and since service has not 
been demonstrated by competent evidence, and there is no 
medical evidence of a nexus between current RPPS, a condition 
present in service, and continuous postservice 
symptomatology.  The Board stresses that medical evidence of 
a link or nexus to service is necessary to well-ground this 
claim.  The veteran's statements as a lay person are not 
competent to the extent that he is claiming that his current 
knee disability is related to the knee symptoms during his 
honorable period of service.  Espiritu.

III.  Residuals of a Head Injury and Headaches

In a statement received in August 1997, the veteran alleged 
that he sustained a head injury in Saudi Arabia during 
Operation Desert Storm, when the ramp door of a Bradley 
fighting vehicle struck him in the head.  He stated that he 
still had headaches.  At the Army hospital in May 1995, it 
was noted that the veteran had a history of being hit in the 
head by a tank in the Persian Gulf, and his intelligence 
quotient (IQ) score had declined 20 points since his 
induction into service in 1989.

In March 1995, at the Army hospital, the veteran complained 
of episodic bilateral throbbing temporal pain.  Midrin was 
prescribed for migraine headaches.  In May 1995, a magnetic 
resonance imaging (MRI) of the brain was normal.

In November 1996, the veteran complained of dizziness and 
lightheadedness, without true vertigo.  A physical 
examination was essentially unremarkable.  The assessment was 
subjective dizziness.

In a report of medical history in February 1997, the veteran 
stated that he had frequent or severe headaches.

At a VA general medical examination in February 1998, the 
veteran stated that his headaches predated a head injury 
during Operation Desert Storm and had increased in intensity 
since a closed head injury during Operation Desert Storm.  
The diagnosis was headaches, no evidence of pathology on 
computed tomography (CT), history of head injury with loss of 
consciousness, 1994.  (The Board notes that the veteran gave 
a history of a head injury during Operation Desert Storm, 
which was in 1991, not 1994.)

The claim for service connection for headaches is not well 
grounded, because there is not of record medical evidence of 
a nexus between his current headaches ahead injury during his 
period of active, honorable service.  There is no medical 
evidence of a continuity of symptomatology to the first 
period of service; it appears that the first medical evidence 
of headaches is approximately two years after his honorable 
period of service ended in May 1993.  Similarly, there is no 
medical evidence of a nexus between loss of intellectual 
function, dizziness, or any other claimed residual of a head 
injury and the veteran's period of honorable service.  
Therefore, the claims must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for respiratory disease, retropatellar 
pain syndrome, residuals of a head injury, and headaches 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

IV.  PTSD

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded.  The claims file 
includes a medical diagnosis of PTSD as well as medical 
evidence suggesting a link to his honorable period of 
service.  After reviewing the record, the Board further finds 
that VA's statutory duty to assist him in the development of 
that claim has been met.  38 U.S.C.A. § 5107(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition, in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

In the veteran's case, his DD Form 214 shows that he was 
awarded the Army Achievement Medal with "V" device.  That 
award for valor, the Board finds, constitutes service 
department evidence that the veteran engaged in combat during 
the Persian Gulf war.  The veteran has described stressful 
experiences in combat, including an incident when his squad 
leader told him to throw a grenade into a bunker, where some 
Iraqis were located; when they entered the bunker, they saw 
body parts.  Because he engaged in combat, there is no need 
to verify the reported stressors.  

At a VA psychiatric examination in February 1998, the veteran 
related combat stressors, including seeing Iraqis killed, and 
the diagnoses included PTSD.  In the context of the 
examination, the Board views this examination report as not 
only showing a medical diagnosis of PTSD, but also suggesting 
a nexus to combat stressors.  Therefore, the Board finds that 
the requirements for service connection for PTSD have been 
met in this case, and service connection for that disability 
is established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).

V.  Fatigue and Memory Loss

The Board notes that, as a lay person, the veteran is 
competent to give testimony as to those matters which are 
susceptible of nonmedical interpretation.  In that category 
would be his subjective report of being fatigued and having 
memory loss.  Further, for the limited purposes of 
ascertaining whether a claim is well grounded, the 
evidentiary assertions of the claimant are presumed credible.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  However, the Board 
finds that his claims for service connection for fatigue and 
memory loss as due to undiagnosed illness are excluded by 
application of the regulation, as 38 C.F.R. § 3.317(a)(1)(ii) 
provides that the disability by history, physical examination 
and laboratory tests must not be attributed to any known 
clinical diagnosis.  In March 1995, at the Army hospital, an 
examining physician found that fatigue and memory disturbance 
were explained by a likely diagnosis of PTSD with an element 
of depression.  Service connection is being granted for PTSD 
as discussed above.  As fatigue and memory loss have been 
attributed to that known diagnosis, the veteran's claims for 
service connection for fatigue and memory loss are not well 
grounded.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.117; VAOPGCPREC 
4-99.


ORDER

Entitlement to service connection for PTSD is warranted.  To 
that extent, the appeal is granted.  

The remaining issues are not well-grounded.  To that extent, 
the appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

